Citation Nr: 0121695	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-05 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a positive 
tuberculosis (TB) test.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for fibrocystic 
adenosis.

4.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for mitral valve 
prolapse, effective from June 12, 1997.  

5.  The propriety of the initial 10 percent rating assigned 
for low back disability, effective from June 12, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
which, in pertinent part, denied service connection for 
positive TB test, bilateral knee disability and fibrocystic 
adenosis; and granted service connection and assigned a 10 
percent evaluation, each, for mitral valve prolapse and for 
low back disability, from June 12, 1997 (the date of the 
claim).  

Because the veteran has disagreed with the initial 
evaluations assigned following grants of service connection 
for mitral valve prolapse and for low back disability, the RO 
has recharacterized those claims in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  

In a statement received by the RO in March 1998, the veteran 
raised the issues of entitlement to service connection for 
migraine headaches and persistent weakness of the arms and 
legs.  These issues have not been adjudicated by the RO and 
are not properly before the Board; they are, however, 
referred to the RO for appropriate action.  

The Board's decision on the claim for service connection for 
a positive tuberculosis test is set forth below.  However, 
the remaining claims on appeal are addressed in the remand 
following the decision.  


FINDING OF FACT

There is no evidence that the veteran has or ever has had 
tuberculosis or any other disability associated with the 
positive TB test noted in service. 


CONCLUSION OF LAW

A disability manifested by a positive tuberculosis test was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A pre-induction report of medical history and a pre-induction 
examination report, both dated in November 1979, are negative 
for complaints or findings related to a positive tuberculosis 
test.  Service medical records note that the veteran reported 
taking care of a patient who was being treated for 
tuberculosis in July and August 1993.  In September 1993, the 
veteran had a negative reaction to a purified protein 
derivative (PPD) test.  In May 1994, the veteran had a 
positive reaction to a PPD test.  The veteran reported having 
three upper respiratory infections since her exposure to 
tuberculosis, but denied any current problems.  On 
examination, the lungs were clear to auscultation.  The 
examiner noted that a March 1994 chest x-ray was negative.  
The veteran was started on INH therapy. An August 1994 
treatment record notes that the veteran was continuing with 
INH therapy; she had no complaints at that time.  A February 
1997 separation examination report is negative for complaints 
or findings related to a positive tuberculosis test.  An 
addendum to the examination report notes that the veteran had 
been treated with INH and B6 for 5 months following a 
positive tuberculosis skin test in May 1994.  The addendum 
further notes that she was unable to complete six months of 
the medications due to side effects.

VA examination reports dated in September and October 1997 
note the veteran's history of a positive tuberculosis test 
during service.  Upon examination, the chest was clear to 
percussion and auscultation.  No findings related to a 
positive tuberculosis test were noted.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that through the rating decision on appeal, Statement of the 
Case (SOC), and Supplemental Statement of the Case, the 
veteran and her representative have been advised of the laws 
and regulations governing the claim, and, hence, given some 
indication of the information and evidence necessary to 
substantiate the claim.  Additionally, pertinent medical 
evidence has been associated with the claims file, and there 
is no indication that there is any existing evidence 
necessary for the adjudication of the claim outstanding.  
Furthermore, the veteran has had the opportunity to testify 
at a hearing in connection with the claim.  Under these 
circumstances, and in view of the bases for the denial of the 
claim, set forth below, the Board finds that adjudication of 
this issue, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Moreover, certain chronic diseases, such as 
active tuberculosis, when manifest to a compensable degree 
within a prescribed period after service (10 percent within 
one year for tuberculosis) shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a 38 U.S.C.A. § .  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Court has consistently held 
that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which recently 
stated that " a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability. 
"  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this case, service medical records show that the veteran 
reacted positively to a PPD test for tuberculosis in May 
1994.  However, there is no evidence whatsoever that the 
veteran has or ever has had tuberculosis or any other 
disability associated with the positive tuberculosis test 
noted in service.  Under applicable regulation, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Under 
this definition, a positive tuberculosis test, alone, is not 
a "disability" for VA compensation benefits purposes.  
Moreover, as indicated above, neither in-service nor post-
service medical records reveal any medical indication of any 
disability associated with the no medical evidence of any 
disability associated with the in-service TB test results.  
Furthermore, while the veteran clearly is seeking service 
connection for the results of his in-service TB test, as 
indicated above, he has not even asserted that he has 
experienced "persistent or recurrent symptoms of 
disability" associated with such test, so as to warrant a 
current medical examination under the change in law 
accomplished by the Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. § 5103A(d)(2)(A) (West Supp. 2001).  As 
service connection is not available for laboratory findings, 
alone, and there is no evidence of any associated disability 
in or since service, there is no basis for a grant of service 
connection in this case.

For these reasons, the claim for service connection for a 
positive TB test must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 

As a final note, the Board points out that in denying service 
connection in this matter, the RO denied the claim as not 
well grounded, whereas the Board has, consistent with the 
Veterans Claims Assistance Act of 2000 (which eliminated the 
well-grounded claim requirement) considered the claim on the 
merits.  In this case, however, the basis for the denial of 
the claim-the absence of any evidence of disability 
manifested by a positive tuberculosis test-is the same 
whether the claim is denied as not well grounded, or on the 
merits.  Thus, there is no prejudice to the veteran in the 
Board considering these claims on the merits in the first 
instance.  See Bernard, 4 Vet. App. at 394.  Under the 
circumstances of this case, the Board finds that a remand for 
the RO to consider the claim in light of the recent statutory 
changes, on merits, would be pointless, as it would not 
result in an outcome favorable to her.  See VAOGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 (1992).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

ORDER

Service connection for a positive tuberculosis test is 
denied.



REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral knee disability and for 
fibrocystic adenosis.  The veteran further contends that her 
service-connected mitral valve prolapse and low back 
disability are more disabling than currently evaluated.

The Board notes that in view of the changes in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Following a preliminary review of the claims remaining on 
appeal in light of the evidence of record and the duties 
imposed by the Veterans Claims Assistance Act of 2000, the 
Board finds that additional action with respect to each of 
these claims is warranted.  

As regards the claim for service connection for bilateral 
knee disability, the Board notes that service medical records 
dated in 1993 note the veteran's history of her right knee 
giving way, sometimes associated with sharp pain.  
Assessments included right knee instability versus right 
lower extremity weakness and possible intermittent paralysis 
or fatigue of the right quadriceps.  An addendum to a 
February 1997 separation examination report notes the 
veteran's complaints of a left knee disability of unknown 
etiology since 1994.  Specifically, the veteran indicated 
that her left knee gave out and was painful when climbing 
stairs.  An October 1997 VA examination report notes the 
veteran's history of her knees giving out while lifting 
during service.  The examination report notes her complaints 
of knee pain; the veteran also indicated that her knees 
intermittently gave out.  No clinical findings were reported.  
Impression was knee pain.  A March 1998 notice of 
disagreement notes the veteran's complaints of constant pain 
and swelling in her knees.  She also reported that her knees 
gave out, especially on stairs, curbs and inclines.

The Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  As 
regards this issue, the Board notes that the October 1997 VA 
examination report notes no opinion as to whether any 
currently found knee disability was related to the veteran's 
active military service, and the record does not otherwise 
include medical evidence sufficient to adjudicate the claim.  
Under these circumstances, the Board finds that the veteran 
should undergo appropriate medical examination to obtain an 
opinion as to the relationship, if any, between current 
bilateral knee disability and injury or disease incurred in 
or aggravated by active military service.  

As regards the claim for service connection for fibrocystic 
adenosis, the Board notes that a November 1979 pre-induction 
examination report notes the veteran's history of chronic 
cystic mastitis of the left breast, with no evidence of 
malignancy.  A May 1981 service medical record notes that the 
veteran reported a history of small cysts in her left breast 
for three years.  Service medical records note that the 
veteran underwent several bilateral breast biopsies in 1986, 
1995, 1996 and 1997.  Assessment included intraductal 
papillomatosis with sclerosing adenosis and fibrocystic 
disease.  A February 1997 separation examination report notes 
that the veteran was to follow up on "[b]reast nodule as 
[d]irected."  By rating decision dated in December 1997, the 
RO denied entitlement to service connection for fibrocystic 
adenosis, noting that the condition preexisted the veteran's 
military service and was not aggravated therein.  In a March 
1998 notice of disagreement, the veteran stated that she had 
six breast biopsies during service.  She further stated that 
previous to her military service, her breasts were "very 
dense;" however, no distinct masses had ever been diagnosed 
and no biopsies had ever been warranted.

While the veteran has not been afforded a VA examination in 
conjunction with her claim for service connection for 
fibrocystic adenosis, the Board finds that such an 
examination to obtain an opinion as to the nature and 
etiology of any currently diagnosed fibrocystic adenosis 
would be helpful in resolving that issue on appeal.  

As regards the veteran claim for a higher initial evaluation 
for mitral valve prolapse, the Board notes that the 
applicable schedular criteria by the condition is rated have 
been changed during the pendency of the veteran's appeal.  
See 62 Fed. Reg. 65207-65244 (Dec. 11, 1997) (effective Jan. 
12, 1998).  Therefore, consideration of both the former and 
the revised criteria should be accomplished, with the more 
favorable result applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000);  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Although the record contains a supplemental statement of the 
case issued after January 1998 that sets out the revised 
criteria, the last examination for the purpose of disability 
evaluation was in September 1997, prior to the time when the 
revised criteria were adopted.  Accordingly, the Board finds 
that a new VA cardiovascular examination with findings 
responsive to the revised criteria should be accomplished.  
Under the new rating schedule, the cardiovascular examination 
must include a laboratory determination of METs by exercise 
testing, an electro-cardiogram, echocardiogram, and x-ray 
study so that the revised criteria may be applied.  

Additionally, the Board notes that the medical evidence of 
record contains references to increased pain in the veteran's 
low back.  For example, a notice of disagreement received by 
the RO in March 1998 notes the veteran's complaints intense 
pain radiating to the legs on a daily basis.  The veteran 
also reported tingling in her toes.  In a January 1999 
statement, the veteran reported "more problems dealing with 
the pain in [her] back, especially on any type of movement 
including bending down to pick up items or trying to lift 
anything."  The veteran also reported radiation of the low 
back pain down the sides of both legs."

Arguments made by the veteran such as those mentioned above 
imply that she experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  

In this case, the medical evidence, to include the October 
1997 VA examination report, does not contain sufficient 
clinical findings to properly consider the factors referred 
to above.  Hence, further medical evaluation to obtain 
clinical findings as to the extent of functional loss 
attributable to such factors limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, is needed.  
Medical findings as to the existence and extent of 
neurological factors associated with service-connected low 
back disability should also be obtained.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the  scheduled examination, the RO should obtain 
and associate with the record any notice(s) of the 
examination(s) sent to the appellant.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent medical records, so that each 
examiner's review of the veteran's pertinent medical history 
can be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This should specifically include records 
from any VA facilities, or other governmental entities.  In 
this regard, the Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain any 
other pertinent records, and accomplish any other indicated 
development and/or notification action.  

Finally, in adjudicating the claims for higher evaluations 
for mitral valve prolapse and low back disability, the RO 
should, consistent with the Fenderson decision, expressly 
consider the propriety of "staged rating" (consideration of 
the evidence since the effective date of the grant of service 
connection to determine whether higher evaluation is 
assignable for any specific period of time).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding medical 
records pertinent to the disabilities 
remaining under consideration, to 
specifically include records from any VA 
facilities as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and she and her representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records to support her claims, and the RO 
should afford him the opportunity to do 
so before scheduling her to under further 
examination.  

2.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his knees 
and low back.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in her 
claims files, including a complete copy 
of this REMAND.  All indicated tests and 
studies (to include range of motion 
studies, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be set forth in detail.  

As regards the low back, the examiner 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
back disorder.  In addition, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should render findings as to 
the existence and extent of all 
neurological symptoms associated with the 
low back (if warranted, a neurological 
consultation, for this purpose, should be 
obtained).

As regards the knees, the examiner 
should, after examination of the veteran, 
and consideration of his pertinent 
medical history and sound medical 
principles, render an opinion for the 
record as to whether it is as least as 
likely as not that any current knee 
disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active military service.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  The veteran should also be scheduled 
for an appropriate VA examination for 
evaluation of any fibrocystic adenosis 
currently present.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in her claims files, including a complete 
copy of this REMAND.
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.  

After examination of the veteran, and 
consideration of his pertinent medical 
history and sound medical principles, 
review of the record and examination of 
the veteran, the examiner should render 
an opinion for the record as to whether 
it is at least as likely as not that any 
currently found fibrocystic adenosis was 
incurred or aggravated during the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.

4.  The RO should also arrange for the 
veteran to undergo VA cardiovascular 
examination for evaluation of her 
service-connected mitral valve prolapse.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in her claims files, 
including a complete copy of this REMAND.  

All indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, an electro-cardiogram, 
echocardiogram, and x-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's mitral 
valve prolapse should be documented by 
the examiner, and set forth in a 
typewritten report.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  With regard to the 
veteran's claim for an rating in excess 
of 10 percent for mitral valve prolapse, 
the RO should consider both the former 
rating criteria for cardiovascular 
disorders and the revised rating criteria 
which became effective January 12, 1998, 
applying the more favorable result, as 
appropriate (i.e., in light of effective 
date provisions).  As regards the claims 
for higher initial evaluations for low 
back disability and mitral valve 
prolapse, the RO should expressly 
consider the propriety of "staged 
rating" in adjudicating each claim.  
Moreover, as regards the low back, the RO 
should consider the extent of functional 
loss due to pain and other factors, to 
include with repeated use and/or during 
flare-ups.  The RO must provide full 
reasons and bases for its determinations.

9.  If any benefits sought on appeal 
continue to be denied, the veteran and 
her representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been  
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 



